McBride, J.
The brief filed by counsel for the appellant contains nothing whatever by way of argument, or citation of authority. Nor is there even a suggestion of any reason, or ground, for holding the action of the court below erroneous.
We find nothing in it but a bare assertion of error. Such a brief presents no question for our consideration. Harrison v. Hedges, 60 Ind. 266; Bray v. Franklin Life Ins. Co., 68 Ind. 6; Landwerlen v. Wheeler, 106 Ind. 523, and many other cases.
Judgment affirmed.